Citation Nr: 0932396	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the right knee with 
instability.

2. Entitlement to a compensable rating for residuals of a 
mallet fracture of the right (major) 4th finger, to include 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which in pertinent part denied service connection for the 
Veteran's left knee disability and continued the 
noncompensable rating for his right ring finger disability.  
The Veteran timely filed a Notice of Disagreement (NOD) in 
August 2005.  The RO provided a Statement of the Case (SOC) 
in February 2007, and the Veteran timely filed a substantive 
appeal that same month.  In April 2009, the RO provided a 
Supplemental Statement of the Case (SSOC).

In June 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  During the hearing, the Veteran's representative 
indicated that the Veteran wanted his left knee claim 
considered on direct and secondary bases.  The Board must 
discuss all theories of entitlement raised by the Veteran or 
by the evidence of record.  Robinson v. Nicholson, 21 Vet. 
App. 553 (2008).  Accordingly, this issue has been 
recharacterized to more accurately reflect the Veteran's 
claim. 

The Board notes that in a May 2009 statement, the Veteran 
appeared to raise an informal claim for an increased rating 
for his service-connected right knee disability.  This issue 
is not developed for appellate consideration and is referred 
to the RO for appropriate action.   




The Board also comments that the Veteran applied for a 
nonservice-connected pension, which the RO granted in a June 
2006 decision.  Accordingly, this matter has been resolved by 
that decision.

The issues of service connection for a left knee disability 
and an extraschedular rating for a right 4th finger 
disability are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.
 

FINDINGS OF FACT

The Veteran's service-connected residuals of a mallet 
fracture of the right (major) 4th finger is manifested by 
degenerative joint disease of the distal interphalangeal and 
proximal interphalangeal joints of the 4th (ring) finger, 
pain and limitation of motion of both joints.

 
CONCLUSION OF LAW

The criteria for a 10 percent schedular rating for residuals 
of a mallet fracture of the right (major) 4th finger, to 
include degenerative joint disease of the distal 
interphalangeal and proximal interphalangeal joints, but no 
more than 10 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5003, 5227, 5155 (2008); see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  

a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005, March 2006, and November 2008 letters sent to the 
Veteran by the AMC/RO adequately apprised him of the 
information and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

Further, as held by the Court in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008), in terms of an increased rating claim, 
VCAA duties require: (1) that VA inform the claimant that to 
substantiate an increased rating claim, he must provide (or 
ask the Secretary to obtain) medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that the worsening has had on the 
claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  
In addition, the Vazquez Court noted that if the Diagnostic 
Code under which the claimant had been rated contains 
criteria for a higher disability rating that he could not 
satisfy by demonstrating merely a noticeable worsening and 
accompanying impact on employment and daily life, but could 
only demonstrate such worsening by providing certain test 
results or specific measurements, VA must provide at least 
general notice of this requirement.  Id.

The March 2005 letter from the RO satisfies these mandates.  
The letter informed the Veteran about the type of evidence 
needed to support his claim for a higher rating, namely, 
proof that his service-connected right ring finger disability 
had increased in severity.  The letter indicated that such 
proof could include a statement from his doctor and lay 
statements.  This letter clearly disclosed VA's duty to 
obtain certain evidence for the Veteran, such as records held 
by any Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the Veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  The Board finds 
that the Veteran received notice of the evidence needed to 
substantiate his claim for a compensable rating for mallet 
right ring finger, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
March 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the July 
2005 rating decision that is the subject of this appeal.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  Accordingly, 
the RO provided proper VCAA notice at the required time.

In this case, the VCAA letters do not contain all of the 
applicable rating criteria.  However, the Board finds that 
the Veteran is not prejudiced by this omission in the 
adjudication of his increased rating claim.  During the 
course of this appeal, the Veteran has been represented at 
the RO and before the BVA by a Veterans Service Organization 
(VSO) recognized by the VA, specifically the Texas Veterans 
Commission (TVC), and the Board presumes that the Veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  
The argument presented on behalf of the Veteran reflects that 
actual knowledge of what was needed to substantiate the 
claim; therefore, the second element listed above is 
substantially satisfied.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  See June 
2009 Hearing Transcript.  With respect to what rating 
criteria are applicable, as explained in more detail below, 
the Veteran's disability is primarily rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227 and 5155 and the former code 
does not allow for a compensable rating, whereas the latter 
code relates to amputation.  However, the Board has 
considered whether a higher rating can be granted under 
alternative rating criteria, as did the RO, to include for 
arthritis with limitation of motion.  

b. Duty to Assist 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  The Veteran received VA examinations in December 
2006 and March 2009, which were thorough in nature and 
adequate for the purpose of deciding the claim for 
compensable schedular rating for mallet right ring finger.  
The Board finds that the medical evidence of record is 
sufficient to resolve this issue for the entire period of 
time in question; VA has no further duty to provide an 
examination or opinion.  38 C.F.R. § 3.326, 3.327 (2008).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The Veteran's service-connected mallet right ring finger 
disability is characterized as post-traumatic arthritis, and 
currently has a noncompensable rating under Diagnostic Code 
5010.  The Veteran filed the current claim for an increased 
rating in February 2005.  He contends, in essence, that his 
right ring finger disability is worse than currently rated.

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. 
§ 4.69.  In this case, the record reveals that the Veteran is 
right-handed.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or particular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2008).

Under DC 5227, a noncompensable evaluation is warranted for 
unfavorable or favorable ankylosis of the ring finger.  The 
Rating Schedule also indicates that where the ring finger is 
ankylosed, VA may consider whether the disability is 
analogous to amputation, or whether the disability results in 
the limitation of motion of other digits, or otherwise 
interferes with the overall function of the hand.  38 C.F.R. 
§ 4.71a, DC 5227.  In this regard, amputation of the ring 
finger warrants a 10 percent evaluation without metacarpal 
resection at the proximal interphalangeal joint, or proximal 
thereto.  A 20 percent evaluation is warranted with 
amputation of the ring finger with more than one half of the 
bone lost.  38 C.F.R. § 4.71a, DC 5155.

Under Diagnostic Code 5230, any limitation of motion of the 
ring or little finger warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2008).  Accordingly, 
DC 5230 cannot serve as a basis for an increased rating in 
this case.

In this case, there is no evidence of record that the 
Veteran's scar is painful, tender, or causes limitation of 
motion.  Thus, the medical evidence of record does not meet 
the criteria for an increased rating under DC 7801-7805.

DeLuca Factors

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).
b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court held in Hart v. Mayfield, 21 Vet. App. 505, 509-10 
(2007) that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The Court 
recognized that if VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).



III. Analysis

a. Factual Background

The Veteran injured his right 4th finger while playing 
football during service.  He underwent surgery to repair the 
extensor tendon.  An X-ray was negative for arthritis.  A 
well healed, longitudinal incesional scar over the dorsum, 
middle phalanx, above the right ring finger was noted; it was 
non-tender and non-adherent.  In an August 1975 rating 
decision, the RO granted service connection (with a 
noncompensable rating) for a fracture with mallet right ring 
finger, post-traumatic arthritis, under Diagnostic Codes 
5227-5010.  The noncompensable rating was continued in rating 
decisions dated September 1996 and February 2001.

The record indicates that the Veteran is right handed.  A 
March 2004 VA treatment record documents that the Veteran 
complained of occasional "locking up" of his right ring 
finger.  X-rays revealed a "[m]inor irregularity of joint 
space in the proximal interphalangeal joint of right fourth 
finger with some linear metallic densities probably foreign 
bodies or surgical sutures, clinicial correlation 
recommended, no other bony abnormality."  A February 2006 VA 
treatment record indicates that the Veteran complained of 
pain in his right ring finger.  X-rays revealed "slight 
carpal metacarpal joint arthritis with degenerative joint 
disease ring DIP and PIP."

The Veteran underwent a VA joints examination in December 
2006.  The Veteran reported that he had injured his right 
ring finger during service and that it had been surgically 
corrected.  He complained of an inability to move the distal 
portion of his fourth distal joint.  He also reported some 
pain and inflammation in the finger, and stated that it 
flared up "from time to time."  The pain was worse during 
cold weather.  The examiner noted that the Veteran had a 
confirmed diagnosis of mallet finger and that this had not 
changed.  The examiner further noted that this condition did 
not affect the Veteran's employment as he was unemployed and 
homeless. 

Upon examination, the right ring finger was fixed in the 
flexed position of 30 degrees.  The Veteran was unable to 
move the joint.  He had a deformity at the distal end, which 
was not inflamed or hot to touch.  X-rays revealed 
"deformity of the distal end of the fourth proximal phalanx 
with degenerative joint disease DIP joint is unchanged likely 
related to prior trauma.  Metallic densities seen in the soft 
tissues at this level.  There is no acute fracture, 
dislocation or erosion."  The diagnosis was mallet finger, 
no significant complications.

VA treatment documents dated in 2006 and 2007 note that the 
Veteran had symptoms of right upper extremity numbness.  The 
Veteran underwent a right ulnar transposition and carpal 
tunnel release in July 2006.  The Board notes that the 
Veteran is not service connected for carpal tunnel syndrome 
and there is no indication that this disability is associated 
with his service-connection mallet deformity of the right 
ring finger.

The Veteran underwent another VA examination in March 2009.  
He related the history of the disability, including surgery 
during service.  The Veteran complained of the inability to 
fully extend the tip of his right ring finger.  He reported 
mild stiffness in the PIP joint.  The Veteran also reported 
intermittent flare-ups in cold weather, which he described as 
mild.  The pain was alleviated with heat and Naprosyn.  Range 
of motion testing revealed 30-90 degrees of active flexion in 
the PIP joint, 0-90 degrees passive flexion, and 30-90 
degrees active against resistance.  The examiner noted "no 
active extension DIP joint slightly enlarged PIP joint."  
There was no decreased strength for pushing, pulling, and 
twisting.  There was no decreased dexterity for twisting, 
probing, writing, touching, and expression.  The examiner 
reviewed the claims file, to include the December 2006 X-
rays, and diagnosed degenerative joint disease PIP joint 
right ring finger with extensor tendon injury DIP joint right 
ring finger."  He found no objective evidence on pain on 
active range of motion or following repetitive motion.  He 
also noted no ankylosis of any joint.  

During the March 2009 videoconference hearing, the Veteran 
testified that he has no functional use of his right hand and 
that while he can "grasp as a whole," he does not have any 
dexterity in the right ring finger.  Hearing Transcript at  
4.  Although the Veteran is no longer employed, he stated 
that his right ring finger disability interfered with his 
most recent job as a security guard.
b. Discussion

The RO granted service connection for a mallet fracture of 
the right (major) ring finger and assigned a zero percent 
rating for this disability.  Despite the December 2006 
examiner's finding of unfavorable ankylosis at the distal 
phalanx, a compensable rating for such a finger disability is 
not permitted under the rating schedule absent amputation of 
the finger or disability that is so disabling that it would 
be equally well served by an amputation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5115, 5227.  The Board finds that the 
medical evidence does not show objective findings consistent 
with such a degree of functional impairment of the right 4th 
finger.  In addition, the objective evidence of record does 
not show that the Veteran's right 4th finger impairs the 
functional use of his hand to the point where a compensable 
rating is warranted for such disability on a schedular basis.  

There is competent evidence of arthritis of two joints of the 
right 4th finger that is due to his old fracture.  
Specifically, there is X-ray evidence of degenerative joint 
disease of the distal interphalangeal (DIP) joint and 
proximal interphalangeal joint (PIP) of the finger at issue.  
The Board notes that a compensable rating under DC 5010-5003 
is not warranted unless there is arthritis of a major joint 
or group of minor joints.  Neither the DIP joint nor the PIP 
joint is considered a major joint.  See 38 C.F.R. 4.45(f).  
With respect to the question of whether there is arthritic 
involvement of a group of minor joints, the February 2006 X-
ray revealed arthritis of both joints of the DIP and PIP 
joints of the ring finger.  However, the December 2006 X-ray 
showed only DIP joint arthritis, whereas the March 2009 X-ray 
showed only PIP joint arthritis.  There is no evidence of 
arthritic involvement of more than 2 joints.  However, 
depending upon the unit measured, group can be defined as 2 
or more things.  See Webster's New World Dictionary, 3rd 
Edition (1988) at 597. 

The Board notes that the Court in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that when read together, 38 
C.F.R. § 4.71a, Code 5003 and 38 C.F.R. § 4.59 (pertaining to 
painful motion) require that painful motion of a major joint 
or groups caused by degenerative arthritis (where the 
arthritis is established by X-ray) is deemed to be limited 
motion and entitled to a minimum 10 percent rating per joint, 
even in the absence of actual limitation of motion.  Here 
there is X-ray evidence to show arthritis of the distal 
interphalangeal and proximal interphalangeal joints of the 
right ring finger, albeit somewhat inconsistent, and there is 
ample clinical and lay evidence of pain on motion of both 
minor joints or a "group" of minor joints.  Accordingly, a 
10 percent rating is warranted for the Veteran's service-
connected residuals of a Mallet fracture of the right ring 
finger.  

As the current 10 percent evaluation exceeds the maximum 
rating for limitation of motion of the right 4th finger under 
the criteria for rating such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, which are discussed in DeLuca, supra, do 
not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board finds no basis for a rating in excess of 10 percent 
for the Veteran's right ring finger disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  However, in 
the remand below, the Board refers the issue of whether an 
extraschedular rating is warranted for the finger disability 
due to its causing functional impairment of the major hand.  


ORDER

A schedular rating of 10 percent for residuals of a mallet 
fracture of the right (major) 4th finger, to include 
degenerative joint disease of the distal interphalangeal and 
proximal interphalangeal joints, but no more than 10 percent, 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.


REMAND

The Board finds that the December 2006 VA joints examination 
was inadequate for purposes of properly evaluating the 
etiology of the Veteran's left knee disability.  See 38 
C.F.R. § 20.901(a).  The report contains diagnoses of 
degenerative joint disease in the knees bilaterally.  The 
examiner opined that no trauma was sustained to the Veteran's 
left knee during service.  However, the examiner did not 
determine whether the Veteran's left knee disability is 
secondary to (caused or aggravated by) his right knee 
disorder.  The Veteran has made such an allegation on appeal 
and service connection is in effect for his right knee 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  In view of the foregoing, the Board must remand 
the claim for an addendum to the December 2006 VA 
examination/opinion.  In the addendum, the examiner who 
performed the December 2006 joints examination should provide 
an opinion as to whether it is at least as likely as not that 
the Veteran's left knee disability was caused or aggravated 
by his service-connected right knee disability.  38 C.F.R. 
§§ 3.159(c)(4), 3.310 (2008); Allen, supra.  

With respect to the Veteran's right (major) 4th finger 
disability, the decision above grants a 10 percent schedular 
rating.  The Veteran alleges that this disability causes 
significant functional impairment of the right hand.  As 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board must consider the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As explained 
below, further development is warranted with regard to this 
matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO must notify the Veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codified Allen and added language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established 
by medical evidence created before the 
onset of aggravation.

2.  The AMC/RO must advise the veteran 
that under 38 C.F.R. § 3.321(b) the 
governing norm in consideration of such 
a claim is that of an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render 
impractical the application of the 
regular schedular standards.  The 
AMC/RO should notify the veteran that 
the type of evidence required to 
substantiate the claim could include, 
but not be limited to, employment 
records referring to any poor job 
performance stemming from a right 
(major) ring finger disability and 
statements from any current or former 
employers, coworkers, health care 
providers, family, and friends who have 
observed the effects of his 4th finger 
disability on his work duties.

3.  Thereafter, the RO should refer the 
issue of whether an extraschedular 
rating is warranted for the veteran's 
service-connected right (major) 4th 
finger left knee disability to the VA 
Chief Benefits Director, pursuant to 
the provisions of 38 C.F.R. § 
3.321(b)(1).

4.  The claims file must be returned to 
the VA clinician who performed the 
December 2006 examination of the 
Veteran (C. Dahl or Thomas Horvath) for 
the purpose of determining the nature 
and etiology of any left knee 
disability that may be present.  
Following a review of the relevant 
medical and X-ray evidence of record, 
the clinician is requested to answer 
the following question:

Is it at least as likely as not 
(i.e., 50 percent or greater 
degree of probability) that any 
left knee disability that is 
currently present was caused or 
aggravated by the Veteran's 
service-connected right knee 
disability?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If the Veteran's left knee disability was 
aggravated by his service-connected right 
knee disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected left knee before the 
onset of aggravation (e.g., mild to 
moderate; moderate to severe).

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should indicate 
why an opinion is not possible.

If the clinician who performed the 
December 2006 examination is not 
available to provide the requested 
addendum to his evaluation, the claims 
file must be referred to another 
clinician for an examination for the 
purpose of determining the nature and 
etiology of any left knee disability 
that may be present and answering the 
question set forth above.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review.

5.  Thereafter, the AMC/RO must 
readjudicate the claims that remain on 
appeal.  If any benefit sought on appeal 
remains denied or not granted to the 
Veteran's satisfaction, the Veteran and 
his representative must be provided with 
a Supplemental Statement of the Case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
including a summary of the evidence 
received after the SOC was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


